62 F.3d 1430
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert W. KEARNS, Plaintiff-Appellant,v.CHRYSLER MOTORS CORPORATION, Defendant,andArnold, White & Durkee Corporation, Movant-Appellee,andReed Smith Shaw and McClay, P.C., Movant-Appellee.
No. 95-1334.
United States Court of Appeals, Federal Circuit.
June 28, 1995.

ON MOTION
MAYER, Circuit Judge.

ORDER

1
Upon consideration of Reed Smith Shaw and McClay, P.C.'s unopposed motion to dismiss Robert W. Kearns's appeal, and Arnold, White & Durkee Corporation's motion to dismiss that part of Kearns's appeal relating to it,

IT IS ORDERED THAT:

2
(1) Reed Smith's motion to dismiss is granted.


3
(2) Arnold, White & Durkee's motion to dismiss is granted.


4
(3) All parties shall bear their own costs.